Blandford, J.
1. The charge of the court in this case was unexceptionable.
2 Where an attorney brought suit, alleging that the defendants were indebted to him for professional services rendered, and the defendants pleaded the general issue, and further that plaintiff was employed by -their father to render the services charged for, and that he had *302paid the plaintiff for such services, this was not a plea of payment, but was an amplification of the plea of the general issue, and there was no error in instructing the jury that the burden was on the plaintiff to make out his ease by a preponderance of evidence.
Hopkins & Glenn; John A. Wimpy, in propria'persona, for plaintiff in error.
John Collier, for defendants.
3. Where complaint was. made in a ground of a motion for a new trial-that the court did not. construe the written contract between the plaintiff' and the father of the defendants, but the record shows that he did construe it, and left the jury to determine whether the services rendered by the''plaintiff and involved in the suit were the same-as those contracted for by the father, this was proper.
4. The evidence supports the verdict and there was no error in refusing a new trial.
5. Where a motion for new trial was presented and overruled, and', at the same term of court, a similar motion was again presented, the-court was right in refusing to entertain it and in dismissing it.
Judgment affirmed.